Citation Nr: 9914369	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-08 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
nephrolithiasis with a right nephrectomy and left kidney 
stones.

2.  Entitlement to an evaluation in excess of 20 percent for 
colocutaneous fistula, small bowel obstruction, with removal 
of four feet of bowel.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel



INTRODUCTION

The veteran had active service from January 1966 to February 
1969.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 


FINDINGS OF FACT

1.  Nephrolithiasis with a right nephrectomy and left kidney 
stones results in no more than definite renal impairment.  

2.  Colocutaneous fistula, small bowel obstruction, with 
removal of four feet of bowel, does not result in diarrhea, 
anemia, and inability to gain weight or in slight, infrequent 
leakage.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for nephrolithiasis with a right nephrectomy and left kidney 
stones have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.115b, Diagnostic Codes 7500-
7508 (1998).

2.  The criteria for an evaluation in excess of 20 percent 
for colocutaneous fistula, small bowel obstruction, with 
removal of four feet of bowel have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.114, 
Diagnostic Codes 7328-7330 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Kidney

Nephrolithiasis with a right nephrectomy and left kidney 
stones currently is evaluated as 60 percent disabling under 
diagnostic codes 7500 and 7508.  Nephrolithiasis warrants no 
more than a 30 percent evaluation whether rated under 
diagnostic code 7508 (nephrolithiasis) or 7509 
(hydronephrosis).  A higher evaluation potentially is 
available for removal of a kidney under the diagnostic 
criteria, based upon the criteria applicable to renal 
dysfunction, if there is nephritis, infection or pathology of 
the other kidney.  38 C.F.R. § 4.11b, Diagnostic Code 7500.  

Renal dysfunction warrants a 60 percent evaluation if 
characterized by constant albuminuria with some edema, 
definite decrease in kidney function, or hypertension at 
least 40 percent disabling under diagnostic code 7101.  Renal 
dysfunction warrants an 80 percent evaluation if it results 
in persistent edema and albuminuria with BUN (blood urea 
nitrogen) 40 to 80 mg%, or creatinine 4 to 8 mg%, or 
generalized poor health, characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion.  38 C.F.R. 
§ 4.115a.  

Current medical records, including the results of an October 
1997 VA examination, however, reflect findings consonant with 
no more than the 60 percent rating currently in effect.  
According to treatment records, apparently the veteran was 
admitted in August 1997 for hospitalization when he passed a 
kidney stone.  At the time of admission he reportedly had 
acute renal failure and hydronephrosis.  An August 1997 
report reflects a BUN level of 23 mg/dL and a creatinine 
level of 2.4 mg/dL.  An August 1997 letter from a private 
physician reflects that the veteran's creatinine level at one 
point after admission was 2.4, but that his creatinine level 
had lowered to 2 by the time of discharge.  Additionally, the 
author of that letter characterized the veteran as a well 
developed, well-nourished male in no acute distress and 
indicated that the veteran's extremities showed no edema.  
Blood pressure at the time of admission, moreover, was 
reportedly 140/80.  More recently, in September 1997, the 
veteran's creatinine was measured as 1.6.  

A VA examination in October 1997 revealed a well developed 
and nourished male in no acute distress.  Examination also 
revealed a number of post-surgical scars, described as 
nontender.  Systolic blood pressure ranged from 130 to 152, 
and diastolic blood pressure ranged from 130 to 100.  The 
veteran reported history of blood pressure in the range of 
130/90, indicating that the highest blood pressure reading he 
remembered had been 188/130.  The veteran denied swelling in 
his extremities, and examination revealed no such swelling.  
The veteran's creatinine level, characterized by the examiner 
as mildly elevated, was 1.4 mg/dL.  Urea nitrogen was 21 
mg/dL.  

Even using the BUN level of 24 and creatinine level of 2.4 
measured in August 1997 when these levels recently were at 
their highest, the evidence does not present levels of either 
BUN or creatinine sufficient to approximate the levels 
suggestive of an evaluation of 80 percent under the 
diagnostic criteria.  Examination both in October 1997 and 
during August of that year revealed an absence of edema.  
Further, the description of the veteran as well nourished, 
well developed, and in no acute distress both during the VA 
examination and by a treating physician in August 1997 
suggest that the veteran's disorder does not result in 
generalized poor health, characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion.  

Furthermore, the Board observes that the veteran's recent 
blood pressure readings, generally, have not been 
commensurate with a 40 percent evaluation under diagnostic 
code 7101.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  The 
medical evidence, as such, suggests that, at most, the 
veteran's disability results in definite renal impairment and 
reflects that the veteran's disability does not result in 
symptomatology sufficiently severe to warrant a higher 80 
percent evaluation.  



II.  Colon

Colocutaneous fistula, small bowel obstruction, with removal 
of four feet of bowel is evaluated as 20 percent disabling 
under diagnostic codes 7328 and 73330.  Resection of the 
small intestine warrants a 20 percent evaluation if 
symptomatic with diarrhea, anemia, and inability to gain 
weight.  That disability warrants a 40 percent evaluation if 
there is definite interference with absorption and nutrition, 
manifested by impairment of health objectively supported by 
examination findings including definite weight loss.  
38 C.F.R. § 4.114, Diagnostic Code 7328.  A fistula of the 
intestine warrants a 30 percent evaluation if it results in 
slight, infrequent leakage.  38 C.F.R. § 4.114, Diagnostic 
Code 7330.  

During the October 1997 VA examination, the veteran, who was 
described as well developed and well nourished, denied the 
presence of abdominal pains and indicated that his bowel 
movements were "OK."  He also indicated that, to his 
knowledge, he had had no problem with anemia.  The results of 
the VA examination thus suggest that colocutaneous fistula, 
small bowel obstruction, with removal of four feet of bowel, 
does not result in diarrhea, anemia, and inability to gain 
weight or in slight, infrequent leakage.  Moreover, nothing 
in treatment records received since August 1987 suggests a 
different conclusion.  Under the circumstances, an increased 
evaluation is unwarranted.  



ORDER

An evaluation in excess of 60 percent for nephrolithiasis 
with a right nephrectomy and left kidney stones is denied. 

An evaluation in excess of 20 percent for colocutaneous 
fistula, small bowel obstruction, with removal of four feet 
of bowel is denied.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

